The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 44-57, 64-65, 72, 77-78, and 104 are pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission of an IDS filed on 08/19/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 was filed after the mailing date of the Notice of Allowance on 08/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
The following Examiner’s Amendment was included in the previous Notice of Allowance, it is repeated here for the record.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dana L. Broughton on 07/26/2021.
The application has been amended as follows: 
	In the Specification as filed, the first ¶ was replaced with the following:
--This application is a continuation of U. S. patent application Ser. No. 15/467,660, which is a divisional of U.S. patent application Ser. No. 14/130,886, filed Apr. 14, 2014, which is the U.S. National Stage of International Application No. PCT/US2012/045845, filed Jul. 6, 2012 and published in English, which claims the benefit of U.S. Provisional Application No. 61/505,109, filed Jul. 6, 2011, U.S. Provisional Application No. 61/545,936, filed Oct. 11, 2011, and U.S. Provisional Application No. 61/585,641, filed Jan. 11, 2012; the entire contents of each of the foregoing patent applications is incorporated herein by reference.--

In the claims:

104. (Currently Amended) The method of claim 44, wherein the average diameter of said particles is from about 80 nm to about 130 nm.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633